                                                                                                'IXl:.'.
                                                                                              ;,H CiV.
                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA                   l-iS                    /JHlOr lS
                               SAVANNAH DIVISION


UNITED STATES OF AMERICA
                                                                        ,.a. .   »
                                                                                        y
                                                                                     II I V     •"   *
                                                                             ~ J. -H1 '•

      V.

OKEMI MOM LAWTON                                    CAUSE NO. 4;19-CR-00102


                        ORDER GRANTING LEAVE OF COURT

      THE COURT, having been duly advised, and noting no objections having been

filed, now grants the request of KATHLEEN DAVIS, attorney for the defendant in the

above-captioned criminal action. Accordingly, counsel shall be permitted Leave of

Court for family matters on the following days, pursuant to Georgia Uniform Court Rule

16.

      a.    The afternoon of October 2 and the entire day of October 3 for
            professional legal education.


      b.    December 23- 27 for personal family vacation.


      So ordered this          day of                    2019.




                                   m
                            MiJUDGE,SOUTHERN DISTRICT                GEORGIA
                                 U.S. DISTRICT COURT
